                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION

                                   NO. 7:17-CR-00126-D



   UNITED STATES OF AMERICA

       v.                                                      ORDER TO SEAL

   JUAN BARRON




       On motion of the Defendant, Juan Barron, and for good cause shown, it is hereby

ORDERED that DE 38 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This __JQ_ day of   Och>£, QA        '2018.




                                    United States District Judge
